Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 1 of 11 PageID 206




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
EMMANUEL ROMERO TORRES,

                     Plaintiff,

v.                                                       Case No: 6:18-cv-1965-Orl-JA-DCI

OMEGA SOLUTIONS TRANSPORT,
INC. and MANNY BENITEZ,

                     Defendants.


                            REPORT AND RECOMMENDATION
       This cause comes before the Court for consideration with oral argument on the following

motion:

       MOTION:       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                     (Doc. 33)

       FILED:        April 28, 2020



       THEREON it is RECOMMENDED that the motion be GRANTED in part
       and DENIED in part.

I.     Background

       On November 15, 2018, Plaintiff initiated this case against Manny Benitez (Benitez) and

Omega Solutions Transport, Inc. (Omega) for unpaid wages and unpaid overtime. Doc. 1. Plaintiff

names Benitez in his individual capacity and argues that Omega misclassified him as an

independent contractor and issued him a fraudulent tax form. Id. Plaintiff’s claims are brought

pursuant to: the Fair Labor Standards Act, 29 U.S.C. § 201 (FLSA); 26 U.S.C. § 7434; and Fla.

Stat. § 448.08. Id. Pending before the Court is Plaintiff’s Motion for Partial Summary Judgment
Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 2 of 11 PageID 207



against Defendants (the Motion). Doc. 33. Plaintiff moves for summary judgment on three

discrete issues: (1) Plaintiff’s employee status under the FLSA; (2) Benitez’s employer status

under the FLSA; and (3) Plaintiff’s unpaid overtime wage claim under the FLSA for the November

5, 2017 workweek. Id. On April 17, 2020, the undersigned conducted a hearing because

Defendants did not respond to the Motion. Docs. 34, 35. Defendants, through counsel, confirmed

that no response in opposition will be filed.

II.    Standard of Review

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). An issue of fact is “genuine” only if “a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is

“material” if the fact could affect the outcome of the lawsuit under the governing law. Id.

       The moving party bears the initial burden of identifying those portions of the record

demonstrating the lack of a genuinely disputed issue of material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). If the movant does so, then the burden shifts to the non-moving party

to demonstrate that there are, in fact, genuine factual disputes that preclude judgment as a matter

of law. Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006). To satisfy its burden, the non-moving

party “must do more than simply show that there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The

non-moving must go beyond the pleadings and “identify affirmative evidence” that creates a

genuine dispute of material fact. Crawford-El v. Britton, 523 U.S. 574, 600 (1998).

       In determining whether a genuine dispute of material fact exists, the Court must view the

evidence and draw all factual inferences therefrom in a light most favorable to the non-moving




                                                -2-
Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 3 of 11 PageID 208



party and must resolve any reasonable doubts in the non-moving party’s favor. Skop v. City of

Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007). Summary judgment should only be granted

“[w]here the record taken as a whole could not lead a rational trier of fact to find for the non-

moving party[.]” Matsushita, 475 U.S. at 587.

III.   Analysis

       The Case Management Scheduling Order provides that “[e]ach party opposing a motion

for summary judgment shall serve. . . a legal memorandum with citation of authorities in

opposition to the relief requested of no more than twenty pages.” Doc. 18 (emphasis added).

Defendants have not filed such a response and, therefore, the undersigned deems Plaintiff’s request

for partial summary judgment to be unopposed. Even so, “the district court cannot base the entry

of summary judgment on the mere fact that the motion was unopposed, but, rather, must consider

the merits of the motion.” United States v. One Piece of Real Prop. Located at 5800 SW 74th Ave.,

Miami, Fla., 363 F.3d 1099, 1101 (11th Cir. 2004). “At the least, the district court must review

all of the evidentiary materials submitted in support of the motion for summary judgment,” and

“must ensure that the motion itself is supported by evidentiary materials.” Id. at 1101-02. The

undersigned has conducted such a review.

       A. Plaintiff’s Status as an Employee

       Plaintiff moves for summary judgment on the issue of whether he is considered an

employee under the FLSA. In the Complaint, Plaintiff claims that he “worked for Defendants in

Defendants’ Orlando, Orange County, Florida facility.” Doc. 1, ¶ 7. Defendants responded in the

answer that “Defendants admit only that Plaintiff provided his contracted services for Defendant




                                                -3-
Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 4 of 11 PageID 209



Omega partly in Orlando, Orange County, Florida and that this Court has jurisdiction.” Doc. 12

at 3.1

         The requirements of the FLSA apply only to employees. An "employee" is defined as "any

individual employed by an employer." 29 U.S.C. § 203(e)(1). In turn, the FLSA defines "to

employ" as "to suffer or permit to work," 29 U.S.C. § 203(g), and an "employer" as "any person

acting ... in the interest of an employer in relation to an employee." 29 U.S.C. § 203(d).

         To determine whether an individual is a covered "employee" or exempted "independent

contractor," courts look to the "economic reality" of the relationship between the alleged employee

and alleged employer and whether that relationship demonstrates dependence. Scantland v. Jeffry

Knight, Inc., 721 F.3d 1308, 1311 (11th Cir. 2013). The Eleventh Circuit established the following

six-factor test to guide the "economic reality" inquiry:

         (1) the nature and degree of the alleged employer's control as to the manner the
             work is to be performed;

         (2) the alleged employee's opportunity for profit or loss depending upon his
             managerial skill;


1
  The undersigned notes that at the April 22, 2020 hearing, Defendants, through counsel, stated
that it was a calculated decision not to file a response to the Motion partly because it is their
position that summary judgment would not be granted because “enterprise coverage” is a
jurisdictional issue. The undersigned advised Defendants that the argument would not be
considered because no opposition was filed. Further, it appears that Defendants’ statement
regarding jurisdiction is misplaced. See Daniel v. Pizza Zone Italian Grill & Sports Bar, Inc.,
2008 WL 793660, at *2 n.2 (M.D. Fla. Mar. 24, 2008) (“[T]he FLSA's description of an employee
and an enterprise covered by the statute prescribes the elements necessary to state a claim for relief
under the FLSA, not the prerequisites to federal jurisdiction”) (citing Arbaugh v. Y&H Corp., 546
U.S. 500, 516, 126 S. Ct. 1235, 163 L. Ed. 2d 1097 (2006)); see also, Bohenkamp v. JT Private
Duty Home Care, LLC, 2014 WL 4417836, at *2 (Sept. 8, 2014) (finding that the plaintiff’s FLSA
coverage status – whether or not the plaintiff was an employee, or if defendant was engaged in
commerce or had two or more employees engaged in commerce – is not a jurisdictional
prerequisite to the FLSA claim but are elements of the claim.). Since Defendants have not
challenged enterprise coverage in a filing, the undersigned finds that jurisdiction exists. See
Cammarata v. TIG Mgmt., LLC, 2013 U.S. Dist. LEXIS 203362, at *5-6 (Feb. 26, 2013) (treating
the challenge to enterprise coverage as an attack on the merits of the case because the plaintiff did
not challenge the standard advocated by defendants.).



                                                -4-
Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 5 of 11 PageID 210




       (3) the alleged employee's investment in equipment or materials required for his
           task, or his employment of workers;

       (4) whether the service rendered requires a special skill;

       (5) the degree of permanency and duration of the working relationship;

       (6) the extent to which the service rendered is an integral part of the alleged
           employer's business.

Id. at 1311-12; Freund v. Hi-Tech Satellite, Inc., 185 Fed. Appx. 782, 782 (11th Cir. 2006). These

factors are used because they are “indicators of economic dependence . . . . [T]he weight of each

factor depends on the light it sheds on the [alleged employee's] dependence (or lack thereof) on

the alleged employer, which in turn depends on the facts of the case.” Antenor v. D & S Farms,

88 F.3d 925, 931-32 (citing Aimable, 20 F.3d at 439-40).

       Here, the record2 reflects that: Plaintiff worked as a driver from May 2017 through March

2018 (Doc. 14-1 at ¶¶ 1, 4); Plaintiff reported to work anywhere between 5:00 a.m. to 7:00 a.m. at

the instruction of Benitez (Id. at ¶ 7); Benitez was Plaintiff’s immediate supervisor (Id. at ¶ 2);

Plaintiff was paid $105 per day (Id. at ¶ 5); Defendants admit that Omega paid Plaintiff for his

services on a weekly basis (Doc. 12 at ¶ 15); Plaintiff typically worked five days per week (Doc.

14-1 at ¶ 7); and Defendants admit that Plaintiff “at times” used Omega’s equipment (Doc. 12 at



2
  The Motion cites to the Complaint (Doc. 1-2), Defendants’ Answer to the Complaint (Doc. 12),
and Plaintiff’s Answers to Court Interrogatories. Doc. 14-1. Pursuant to Rule 56(c)(1)(A), a party
asserting that a fact cannot be or is genuinely disputed must support the assertion by citing to
particular parts of materials in the record, including depositions, documents, electronically stored
information, affidavits or declarations, stipulations. . . admissions, interrogatory answers, or other
materials. Since Defendants have not filed a response to the Motion, the undersigned considers
any objection to this evidence to be waived for purposes of reviewing the Motion. See Davis v.
Howard, 561 F.2d 565, 570 (5th Cir. 1977) (“Where there has been a motion for disposition under
Rule 56, we have upheld summary judgment where material introduced pursuant to that motion
was uncertified, or otherwise inadmissible, and yet unchallenged.”) (citing Auto Drive-Away Co.
of Hialeah, Inc. v. ICC, 360 F.3d 446 (5th Cir. 1966)).



                                                -5-
Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 6 of 11 PageID 211



¶ 12). The documents also include timesheets reflecting Plaintiff’s name, the workweek, time

worked, and “extra” pay for items such as “survey” and “good week for truck.” (Docs. 1-2; 14-1

at 3).3

          The undersigned recommends that these undisputed facts weigh in favor of finding that

Plaintiff was economically dependent and, therefore, an employee. Specifically, the Eleventh

Circuit has found that the following factors, among others, are relevant to the control inquiry:

"whether the alleged employer (1) had the power to hire and fire the employee, (2) supervised and

controlled employee work schedules and conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employment records." Villarreal v. Woodman, 113 F.3d

202, 205 (11th Cir. 1997). Again, the records supports the findings that Benitez was Plaintiff’s

immediate supervisor and instructed him on his start time, Plaintiff was paid $105 per day and he

was paid on a weekly basis, and some of Plaintiff’s timesheets reflect “extra” pay for “survey” and

“good week for truck.” Without argument to the contrary, the undersigned finds that these factors

reflect a level of control that militates in favor of Plaintiff.

          Regarding Plaintiff’s opportunity for profit, the second inquiry in the test, courts may find

independent contractor status when a worker is able to garner additional income or profit through

the exercise of managerial skill or increased efficiency in the manner or means of accomplishing

the work. See Scantland, 721 F.3d at 1316-17. Here, while there is evidence that Plaintiff might

have received “extra” pay for a “good week” on one occasion (Doc. 1-2), the evidence reflects that




3
  Plaintiff also contends that Omega’s timesheets identify Benitez as “Manager.” Doc. 33 at 5,
citing Doc. 14-1 at 3. However, this document does not support this assertion. See Doc. 14-1 at
3. Plaintiff also states that Defendant afforded him benefits such as sick leave in vacation. Doc.
33 at 5. While the timesheets include a column for “sick” and “vac” there is no indication that
Plaintiff received that benefit. See Docs. 1-2, 14-1 at 3.




                                                   -6-
Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 7 of 11 PageID 212



Defendants paid Plaintiff a flat daily rate on a weekly basis. There is no evidence of profit through

managerial skill and the undersigned recommends that Plaintiff was an employee based on this

factor.

          The third factor is also in Plaintiff’s favor. Courts may find independent contractor status

when a worker invests in equipment or materials required for completing his tasks, or hires other

workers to assist him in the completion of his tasks. Scantland, 721 F.3d at 1317. Here, there is

nothing to show that Plaintiff made any such investment. Instead, the documents reflect that

Plaintiff admittedly used Omega’s equipment “at times,” and there is no indication that he hired

workers for assistance.

          With regard to the fourth factor, there is nothing in the record to suggest that there was a

time limit on Plaintiff’s work. Instead, Plaintiff worked for almost a year on a weekly basis. The

undersigned notes that in Clincy v. Galardi South Enterprise, Inc., 808 F.Supp. 2d 1326, 1348

(N.D. Ga. 2011), which has been cited in this District on occasion,4 the court indicated that a

working relationship of less than one year is “transient or itinerant” and signaled independent

contractor status. While Plaintiff worked just shy of one year, considering the lack of opposition

to the Motion, the undersigned recommends that the length of the relationship does not signify

anything temporary.

          With respect to the last two factors, it would appear that Plaintiff’s position as a driver

required a certain level of skill and would be an integral part of Omega’s business as a transport

company. Yet, the undersigned make no assumptions because there is no evidence before the




4
 See e.g., Maldonado v. Callahan’s Express Delivery, Inc., 2018 U.S. Dist. LEXIS 6202, at *17
(M.D. Fla. Jan. 12, 2018); Patridge v. Mosley Motel of St. Petersburg Inc., 2016 U.S. Dist. LEXIS
1723, at *17 (M.D. Fla. Jan. 6, 2016); Rezendes v. Domenick’s Blinds & Décor, Inc., 2015 U.S.
Dist. LEXIS 71075, at *347 (M.D. Fla. June 2, 2015).



                                                  -7-
Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 8 of 11 PageID 213



Court describing the nature of Plaintiff’s position or Omega’s business.          Accordingly, the

undersigned finds that there is not enough evidence with respect to these last two factors to weigh

in favor of Plaintiff.

        Even so, no factor is outcome determinative, nor is the list exhaustive. Scantland v. Jeffry

Knight, Inc., 721 F.3d 1308, 1311-12 (11th Cir. 2013). “Ultimately, in considering economic

dependence, the court focuses on whether an individual is ‘in business for himself’ or is ‘dependent

upon finding employment in the business of others.’” Id., (citing Mednick v. Albert Enters., Inc.,

508 F.2d 297, 301-02 (5th Cir. 1975). Based on the findings with respect to the other factors and

the lack of opposition, the undersigned recommends that Plaintiff was not in business for himself

and was an employee at least with respect to Omega.

        B. Benitez’s Status as an Employer Liable Under the FLSA in his Individual
           Capacity

        Plaintiff states that Defendants’ Seventeenth Affirmative Defense incorrectly claims that

Benitez was not Plaintiff’s employer. Doc. 33. While the economic realities test weighs in favor

of finding that Plaintiff was an employee, the undersigned finds that Plaintiff has not met his

burden of establishing that Benitez was an employer in his individual capacity.

        Under the FLSA, an "employer" is "any person acting directly or indirectly in the interest

of an employer in relation to an employee." 29 U.S.C. § 203(d). "[T]o be personally liable as an

'employer,' a corporate officer 'must either be involved in the day-to-day operation or have some

direct responsibility for the supervision of the employee.'" Olivas v. A Little Havana Check Cash,

Inc., 324 F. App'x. 839, 845 (11th Cir. 2009) (quoting Patel v. Wargo, 803 F.2d 632, 638 (11th

Cir.1986)). "Whether an individual falls within this definition 'does not depend on technical or

isolated factors bur rather on the circumstances of the whole activity.'" Alvarez Perez v. Sanford-

Orlando Kennel Club, Inc, 515 F.3d 1150, 1160 (11th Cir. 2008) (quoting Hodgson v. Griffin &




                                                -8-
Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 9 of 11 PageID 214



Brand of McAllen, Inc., 471 F.2d 235, 237 (5th Cir. 1973)). In determining whether a corporate

officer is an "employer," courts in this Circuit "inquire [ ] as to whether the officer was involved

in the compensation of employees, the hiring or firing of employees, or other matters in relation

to an employee." Olivas, 324 F. App'x at 845 (internal citations and quotations omitted).

       Bereft of analysis and with no citation to the record,5 Plaintiff states that Benitez was an

employer under the FLSA because Benítez was an owner and officer of Omega, Benítez was

Plaintiff’s “manager” as reflected on the weekly timesheets, and Plaintiff corresponded with

Benitez as his manager regarding pay issues. Doc. 33 at 7. The undersigned finds that this is not

enough for summary judgment on this issue.

       Defendants admit in the Answer that Benitez owns and helps operate and manage Omega.

Doc. 12 at 2. Defendants also admit that Benitez is an officer of Omega. Id. While Plaintiff is

incorrect that the timesheets show that Benitez was his manager, the Answers to the

Interrogatories, which is part of the undisputed record, reflect that Benitez was Plaintiff’s

supervisor and instructed him to start at 5:00 am to 7:00 am. See Doc. 14-1, ¶¶ 2, 7.

       The record does not, however, show that Plaintiff sent text messages to Benitez as Plaintiff

contends. The Answers to the Court Interrogatories indicate that there were some text messages

regarding bounced paychecks and complaints about the failure to pay, and Plaintiff attached copies

of texts that are purportedly copies of these messages (Doc. 14-1, ¶10, 4-8), but the messages do

not reflect that Benitez was actually involved in these text messages. See id. There is no evidence

in the record regarding Benitez’s phone number or anything to establish that he was associated

with the communications.




5
 Instead of providing citations within this section, it appears that Plaintiff refers the Court to his
earlier statement of undisputed facts to piece together the argument. See Doc. 33 at 7.



                                                -9-
Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 10 of 11 PageID 215



       So, while Benitez was an owner and instructed Plaintiff on his start time, there is nothing

more to show how he acted as Plaintiff’s supervisor. There is no evidence regarding how he was

involved in the day-to-day operation other than the instruction to begin at 5:00am to 7:00am, nor

is there anything regarding his responsibility over Plaintiff’s employment. Regardless of his

position as supervisor, the undersigned cannot possibly recommend that Benitez was an employer

based the “whole circumstances” when there are virtually no facts, disputed or not, before the

Court. The undersigned recognizes that an officer or owner who is “involved in operational control

of a corporation’s covered enterprise is an employer along with the corporation, jointly and

severally liable under the FLSA for unpaid wages.” Alvarez Perez, 515 F.3d 1550 at 1160 (citing

Patel, 803 F.2d at 637-68). However, the Motion does not sufficiently describe and provide

evidence related to Benitez’s “operational control.” Plaintiff cites to no law that establishes

liability by sheer virtue of job title. Even without a response, Plaintiff’s request for summary

judgment on this issue is not adequately supported by evidence.

       C. Plaintiff’s Overtime Hours

       Plaintiff also moves for summary judgment with respect to overtime compensation for the

week of November 5, 2017, but there is no memorandum of law establishing that he is entitled to

the requested relief. Plaintiff states that he worked 54 hours in that workweek and his timesheet

reflects 14 hours of overtime worked. Doc. 33 at 7-8. Based on 54 hours, Plaintiff seeks $325.50

in unpaid overtime for that week. Id. Plaintiff claims that he was paid $105.00 a day totaling

$525.00. Id. Instead of dividing $525.00 by 40 hours and calculating time and a half, Plaintiff

adds an additional $50.00 for driving from Orlando to Tampa and $45.00 for a survey for a total

of $620.00. Doc. 33 at 3, citing Doc. 14-1, ¶¶ 17-20. Plaintiff uses that figure to calculate his

hourly and overtime rate.




                                              - 10 -
Case 6:18-cv-01965-JA-DCI Document 36 Filed 05/05/20 Page 11 of 11 PageID 216



       While these facts remain undisputed, there is no analysis or citation to the law in this

section or anywhere else in the Motion regarding overtime under the FLSA. The undersigned

declines the invitation to justify overtime on behalf of Plaintiff without authority or discussion on

calculating overtime based on a flat day rate plus extra pay for driving to certain locations. It may

be that Plaintiff is owed the requested amount, but the request for summary judgment on this issue

fails under Local Rule 3.01(a), which requires a memorandum of legal authority in support of the

request. As such, the undersigned recommends that the Motion be denied on this issue.

IV.    Conclusion

       Accordingly, it is RECOMMENDED that:

       1. The Motion (Doc. 33) be GRANTED in part to the limited extent that the Court find

           that Plaintiff is entitled to summary judgment in his favor with regard to his status as

           an employee of Omega under the FLSA; and

       2. The Motion be DENIED in all other respects.

                                     NOTICE TO PARTIES

       A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.

3-1.

       Recommended in Orlando, Florida on May 5, 2020.




Copies furnished to:
Presiding District Judge
Counsel of Record




                                               - 11 -
